UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (AMENDMENT NO. 1) CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 30, 2012 (April 30, 2012) LINN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 000-51719 65-1177591 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 600 Travis, Suite 5100 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281)840-4000 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) This Current Report on Form8-K/A (Amendment No.1) amends and supplements the Current Report on Form8-K filed by Linn Energy, LLC (“LINN Energy,” or the “Company”) on April5, 2012, in connection with its acquisition of oil and natural gas properties from BP America Production Company (“BP”) which was completed on March30, 2012 (referred to as the “BP Acquisition”).The Current Report on Form8-K filed April5, 2012, is being amended by this Amendment No.1 to include the audited and unaudited financial statements and information for the BP Acquisition required by Item9.01 (a) and the pro forma financial information required by Item9.01 (b).No other amendments to the Form8-K filing on April5, 2012, are being made by this Amendment No.1. Item9.01Financial Statements and Exhibits. (a) Financial statements of business acquired. The unaudited statement of revenues and direct operating expenses, including the notes thereto, for the assets acquired from BP for the three months ended March31, 2012, and March31, 2011, and the audited statements of revenues and direct operating expenses, including the notes thereto, for the assets acquired from BP for the year ended December31, 2011, and the independent auditors’ report related thereto, are attached as Exhibit99.1 and incorporated herein by reference. (b) Pro forma financial information. The unaudited pro forma condensed combined statements of operations of LINN Energy for the three months ended March31, 2012, and for the year ended December31, 2011, which give effect to the BP Acquisition and certain other acquisitions, are attached as Exhibit99.2 and incorporated herein by reference. (d) Exhibits. 23.1Consent of Independent Auditors 99.1The unaudited statements of revenues and direct operating expenses, including the notes thereto, for the assets acquired from BP for the three months ended March31, 2012, and March31, 2011, and the audited statement of revenues and direct operating expenses, including the notes thereto, for the assets acquired from BP for the year ended December31, 2011, and the independent auditors’ report related thereto. 99.2The unaudited pro forma condensed combined statements of operations of LINN Energy for the three months ended March31, 2012, and for the year ended December31, 2011, which give effect to the BP Acquisition and certain other acquisitions. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LINN ENERGY, LLC (Registrant) Date: April 30, 2012 /s/ David B. Rottino David B. Rottino Senior Vice President of Finance, Business Development and Chief Accounting Officer (As Duly Authorized Officer and Chief Accounting Officer) 3
